To prevent a sale of his property, the plaintiff was bound to pay the legal costs incurred at the time of the payment of his tax. P. S., c. 61, s. 19. Illegal charges which he was required to pay may be recovered in this action. Benton v. Goodale, 66 N.H. 424. The charge of $10.70 for actual travel from Landaff to Concord and return, to publish notice of the sale in the Independent Statesman, was legal. P. S., c. 61, s. 18. The charge of $11.90 was illegal. Section 18 contemplates charges for actual travel only to publish a notice of a sale.
Judgment for the plaintiff for $11.90, interest from the date of his writ, and costs.
All concurred. *Page 54